Citation Nr: 0700578	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim to entitlement to service 
connection for residuals of a neck injury, to include disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1944 to August 
1946.

Nonservice-connected pension benefits have been assigned 
since 1988.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, TX, in December 2002 which 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously finally denied 
claim for service connection for residuals of neck injury.

The original VA claims file has been lost for many years.  
The current claims file is as it was rebuilt, and while 
copies of some clinical records have been obtained from the 
1970's and since, it remains unclear what was in the official 
claims file in the way of an evidentiary record or even 
earlier claims prior to the early 1990's.

According to the evidence now in the file, the veteran filed 
his initial claim for compensation in March 1992.  The VARO 
initially denied entitlement to service connection for 
residuals of a neck injury in a rating action in February 
1993 from, which a timely appeal was not taken.  The 
veteran's attempts to reopen the claim with new and material 
evidence was denied by the VARO in rating actions in 
September 1994, June 1996, June 1997, September 2000 and 
October 2000. 

In accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
(the Board does not have jurisdiction to review the claim on 
a de novo basis in the absence of a finding that new and 
material evidence has been submitted).
 
Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for residuals of a neck injury.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

In December 2006, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A § 7107 and 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issue.

2. Additional evidence which has been submitted since the 
RO's 1996 decision includes more statements from service 
comrades and the veteran's spouse, clinical reports and 
cervical-related diagnoses, and a medical nexus opinion that 
his neck problems are a result of in-service injury.   

3.  This new evidence bears directly and substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The medical evidence, to include a competent opinion, 
shows that there is a nexus between a current diagnosis of 
disc disease of the cervical spine and an in-service neck 
injury.


CONCLUSIONS OF LAW

1.  The evidence received since the 1996 RO decision is new 
and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2006).

2.  Residuals of a neck injury, to include disc disease of 
the cervical spine, were incurred during or as the result of 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions.

The Board would also note that during the course of the 
current appeal, the veteran became frustrated with the 
continued denial of his claim and indicated his intent to 
withdraw or no longer pursue the claim.  However, before 
official action had been taken thereon, he submitted 
documentation relating to his age which was utilized in the 
grant of the motion to advance the case on the docket.  Given 
the resolution of the case by the Board herein based on the 
overall evidence in the file, the Board finds that it is 
reasonable to assume that the veteran intended for the claim 
to continue, and the Board will herein address it 
accordingly.  He is in no way prejudiced thereby.

New and Material Criteria

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996). In Evans, the 
Court indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

In this case, since the 1996 RO decision, the veteran has 
submitted additional statements with regard to post-service 
disability, copies of statements from service comrades and 
family members, and most importantly, a nexus opinion as to 
the etiology of his neck problems.  Much of the additional 
evidence is of such nature that it bears directly on the 
issue of whether the veteran was shown in and as a result of 
service to have neck pathology.  And while some of this 
evidence was previously of record, the nexus opinion is both 
entirely new and material.  

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case, the recently 
acquired evidence is presumed to be credible for the purposes 
of reopening the claim.  New and material evidence having 
been submitted, the claim is reopened; the issue will be 
addressed on the substantive merits based on the aggregate 
evidence of record. 

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  With chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  

In cases where the veteran's service medical records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
heightened duty to assist the veteran in developing facts 
pertinent to his claim in a case where service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  VA must also provide an explanation 
to the appellant regarding VA's inability to obtain his 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Court has also held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 
(2000).

The Board also has a heightened duty to consider 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its 
decision.  Russo v. Brown, 9 Vet. App. 46 (1996); O'Hare, op. 
cit. and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
And while the case law does not lower the legal standard for 
proving a claim for service connection, it increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, op. cit.   

In this case, there are virtually no currently available 
service records except for a single piece of paper which was 
obtained pursuant to a collateral search of SGO data.  This 
paper does not relate to the issue at hand.  It is not known 
what may have been in the file prior to the loss thereof 
before the 1990's.  However, it is clear that there are no 
more records available and that every reasonable search has 
been undertaken for such.  In any event, in instances such as 
this, the veteran is certainly not to be held accountable for 
lost service records or VA claims files.

Nonetheless, remarkably there is no absence of documentation 
with regard to the alleged in-service injury.  The veteran 
has repeated submitted extensive handwritten commentaries of 
how the incident happened, has named many of those comrades 
who witnessed it (many of whom are now deceased), and other 
pertinent data.  Even if the veteran's memory may not be as 
reliable as it once was, the Board finds the essence of these 
decades-old recollections and observations to be credible, 
and fully supported by the statements of others.

Also of record, are several entirely consistent supportive 
and elucidating statements from service comrades, FS and JS.  

Mr. FS indicated, in pertinent part, that they had both taken 
their basic training at Camp Murray, then (associated with 
and now characterized as Ft. Lewis) WA.  He recalls that they 
had many things in common and became good friends.  Mr. FS 
specifically remembers one incident when they were on a night 
bivouac, the objective of which was to move forward and reach 
different points of orientation.  They were walking in a 
heavily wooded area when the veteran received a neck injury.  
Mr. FS recalls the veteran's complaining about the agonizing 
pain in his neck area, and that the following day, the 
veteran went to sick call for treatment, and then completed 
basic training.  In another statement, Mr. FS he indicated 
that they had all been marching in the dark and the person in 
front of the veteran had bent the branch of the tree and let 
it go when it hit the veteran.  He said that he was sure that 
the incident had not been intentional, but it had brought the 
veteran to his knees and then to sick call, but he had not 
had much response to analgesic medications at the time.

Mr. JS reported that that had been stationed together at Camp 
Murray in the spring and summer of 1945 at which time the 
veteran had been injured after running into a tree during 
night training.  He described the incident in detail and 
reported that he had jammed his neck and had to be picked up 
by a truck and taken to sick bay.  He recalled that they 
tried to treat the veteran with adjustments and other care 
but it was not very successful then or since.

The veteran's wife, who had known him for some time prior to 
going into service, and married him in 1946, has also 
corroborated his having injured his neck in service and 
having had ongoing and increasingly severe neck problems 
after but not before service.

Some post-service clinical records are in the file commencing 
in 1971.  The veteran began to have chronic neck complaints 
annotated in the files in the 1980's, with a history of neck 
complaints shown in several treatment records as reaching 
back to the 1950's and for which he sought chiropractic 
treatments.  Some clinical notations were to the effect that 
the veteran's cervical and other orthopedic problems were 
apparently aggravated by his longtime occupation in floor 
covering, Formica work and cabinetry. 

Commencing in the late 1980's, he was found to have X-ray 
evidence of cervical detioration and osteophyte formations 
particular at the C-3/C-4 levels.

Certain medical questions cannot be answered by the Board but 
by competent medical authority. See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, has 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be inaccurate 
or because other facts present in the record contradict the 
facts provided by the veteran that formed the basis for the 
opinion.  The VA and Board may not, however, simply disregard 
a medical opinion solely on the rationale that the medical 
opinion was based on a history given by the veteran.  Here, 
the history reported by the veteran on examination is not 
contradicted by the record; therefore, the examiner's opinion 
is competent evidence. Kowalski, supra; Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (reliance on a veteran's 
statement renders a medical report incredible only if the 
Board rejects the statements of the veteran). 

Extensive statements and clinical reports are of record from 
VA and several private care-givers.

One private physician, RHL, M.D., notes historically on 
numerous occasions that the veteran's neck complaints dated 
from service.  Dr. L, who has the benefit of having seen the 
veteran over a period of years and has himself provided 
clinical documentation with regard to the veteran's ongoing 
neck problems, has also specifically opined, in a signed 
statement in September 2002, that the veteran's current neck 
condition is as likely as not the result of the veteran's 
military service and the injury therein.

The evidence of record shows that the veteran experienced an 
in-service neck injury and had chronic, recurrent neck 
problems since then.  There is also a competent medical 
opinion of a nexus between the in-service trauma and his 
current cervical spine disability.  Under these 
circumstances, service connection for residuals of a neck 
injury, to include disc disease of the cervical spine is 
warranted.


ORDER

Service connection for residuals of a neck injury, to include 
disc disease of the cervical spine is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


